
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 220
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Andrews submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  first Saturday in October as National Animal Rescue Day to
		  create awareness, educate humans of the importance of adoption, and create a
		  humane environment for any pet, including the importance of spaying and
		  neutering of animals, and the encouragement of animal adoptions throughout the
		  United States.
	
	
		Whereas between 6,000,000 to 8,000,000 cats and dogs are
			 placed into shelters every year and between 3,000,000 and 4,000,000 are
			 euthanized;
		Whereas the United States has suffered a drastic economic
			 crisis that has left animals behind in abandoned homes to die or left on the
			 doorsteps of overpopulated shelters and rescues;
		Whereas a greater awareness of dog fighting and abuse
			 encourages these animals to be put to sleep or left for shelters or rescues to
			 rehabilitate them;
		Whereas there are between 4,000 to 6,000 animal shelters
			 throughout the United States in need of pet supplies, medical supplies,
			 blankets and towels, cleaning supplies, food, and educational materials about
			 owning a pet, as well as information on how to screen unqualified applicants
			 and provide the best pet match for a family;
		Whereas increased knowledge and awareness of animal rescue
			 programs throughout the United States will significantly reduce the number of
			 cats and dogs euthanized and reduce the number of animals returned to a shelter
			 who have been rescued;
		Whereas a National Animal Rescue Day will reduce the
			 problem of pet overpopulation, provide animals with good homes, and create
			 awareness as well as financial and educational resources for the problems
			 animal shelters face each day; and
		Whereas the first Saturday in October would be an
			 appropriate day to designate as National Animal Rescue Day and
			 celebrate it through events, festivals, or Pawtograph signings which will
			 increase revenues for shelters and pet adoptions: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the designation of a National Animal Rescue Day to
			 create awareness for animal rescue programs throughout the year and address the
			 challenge of overpopulation through continued spaying and neutering.
		
